OPINION — AG — (1) HOUSE JOINT RESOLUTION NO. 511 DOES NOT VIOLATE ARTICLE X, SECTION 20, OKLAHOMA CONSTITUTION FOR THE REASON, AS WRITTEN, IT DOES NOT APPORTION OR APPROPRIATE ANY STATE REVENUES TO OR FOR THE BENEFIT OF MUNICIPALITIES. (2) THE LEGISLATURE COULD ENACT VALID LEGISLATION APPROPRIATING OR APPORTIONING TO MUNICIPALITIES A PORTION OF REVENUES ACCRUING FROM SALES TAXES; BUT ONLY FOR SPECIFIED PURPOSE IN WHICH THE STATE HAS A SOVEREIGN INTEREST, SUCH AS ROADS, POLICE PROTECTION, SCHOOLS, ETC. NO MUNICIPALITY COULD LAWFULLY DIVERT SUCH REVENUES TO ANOTHER USE. (3) ANY LEGISLATION APPORTIONING OR APPROPRIATING SUCH TAX REVENUES TO CITIES FOR GENERAL MUNICIPAL PURPOSES, OR FOR UNSPECIFIED PURPOSE, OR WITHOUT RESTRICTING USE THEREOF TO PURPOSES IN WHICH THE STATE HAS A SOVEREIGN INTEREST, WOULD BE UNCONSTITUTIONAL. (4) HOUSE BILL NO. 1105, WHICH APPORTION 15% OF REVENUES ACCRUING FROM THE ADDITIONAL ONE CENT SALES TAX IMPOSED BY H.J.R. NO. 511 TO INCORPORATED CITIES AND TOWNS FOR GENERAL MUNICIPAL PURPOSE, IN PRESENT FORM WOULD BE UNCONSTITUTIONAL. CITE:  68 O.S. 1963 Supp., 13-1304 [68-13-1304], 68 O.S. 1963 Supp., 13-1303 [68-13-1303], (CHARLES NESBITT)